The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 of the US Patent Application No. 16/291,480 filed 03/04/2019 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 9, 12 and 14-23 of U.S. Patent No. US 10307340. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 1 of the Patent.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 
All the limitations of claim 2 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 3 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 4 of the Application are to be found in claim 9 of the Patent.
All the limitations of claim 5 of the Application are to be found in claim 14 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 8 of the Application are to be found in claim1 2 of the Patent.
All the limitations of claim 11 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim1 2 of the Application are to be found in claim 15 of the Patent.
All the limitations of claim 13 of the Application are to be found in claim 17 of the Patent.
All the limitations of claim 14 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 15 of the Application are to be found in claim 1 of the Patent.
All the limitations of claim 16 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 17 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 18 of the Application are to be found in claim 18 of the Patent.
All the limitations of claim 19 of the Application are to be found in claim 19 of the Patent.
All the limitations of claim 20 of the Application are to be found in claim 20 of the Patent.
All the limitations of claim 21 of the Application are to be found in claim 21 of the Patent.
All the limitations of claim 22 of the Application are to be found in claim 22 of the Patent.
All the limitations of claim 23 of the Application are to be found in claim 23 of the Patent.
No art rejection
No art rejection is present for claim 10, since the closest prior art of record Boyle (WO 2004/098654), Heim et al. (US 5,897,534) and Cohen et al. (US 5,295,977) fail to teach, suggest or render obvious a support arm joining at a bearing tip of the terminal end of the sheath.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-9, 11-13, 16, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2004/098654) in view of Heim et al. (US 5,897,534).
Regarding claims 1, 16, 21 and 22, Boyle discloses a device for in-situ clearing of blockages in artificial tubes disposed in a living being (Abstract), the device comprising:
a sheath 11 (page 12, line 11; figs. 7 and 8) having a distal end and a proximal end and a lumen A (figs. 7 and 8) extending from said proximal end to said distal end;
the sheath end having at least one sheath opening 15 (fig. 8) and a sheath end lumen extending through said sheath end from said sheath opening to said lumen of said sheath;
a wire 24a ((figs. 7 and 8) having a distal end and a proximal end, said wire positioned in said lumen A (figs. 7 and 8) of said sheath 11 (figs. 7 and 8) being in reciprocating motion in a longitudinal direction about an axis (B, fig. 7);
a wire tip 47 (page 19, line 26; fig. 13) attached to said distal end of said wire 24c (fig. 13) and positioned within said sheath end, wherein said sheath end and said wire tip obligatorily collectively creating shearing force during said repetitive motion to break up an occlusion.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Boyle does not expressly disclose the system having a motor generating repetitive motion.
	Heim discloses the medical drainage system (Abstract, lines 1-2) comprising an electromagnetic motor A (col. 2, line 23; fig. 2), wherein the wire 28 (fig. 2) receives repetitive motion, rotational motion and reciprocating motion from the motor A (fig. 2), as required by claim 16, and comprising adaptor 26 (fig. 2) ports and a chamber, as required by claims 21 and 22.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Regarding claim 2, Boyle discloses the system, wherein the wire provides rotational motion in different directions (see fig. 8).
Regarding claims 3 and 4, Boyle discloses the system, wherein the tip A includes a tubular configuration (see fig. 9).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Regarding claims 5 and 12, Boyle discloses the system, wherein the sheath lumen provides aspiration (page 5, line 13).
Regarding claims 6 and 11, Boyle discloses the system, wherein comprising a port 23 (fig. 2) with the port lumen and the chamber A (fig. 2).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding claim 7, Boyle discloses the system, wherein the sheath is connected directly to the housings (see fig. 2).
Regarding claim 8, Boyle discloses the system, wherein the sheath opening 15 is located along a distal terminal end of the sheath (see fig. 8).
Regarding claim 9, Boyle discloses the system, wherein the sheath hase a blunt end configuration (see fig. 2).
Regarding claim 13, Boyle discloses the system, wherein the tip comprises restricting member 44 (fig. 13).
Regarding claim 17, Boyle in view of Heim disclose the invention discussed above but do not expressly disclose the system comprising a second motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the system with the second motor in order to provide the motion in the different directions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boyle (WO 2004/098654) in view of Heim et al. (US 5,897,534), and further in view of Cohen et al. (US 5,295,977).
Boyle in view of Heim disclose the invention discussed above, as applied to claim 1, but do not expressly disclose the system, wherein the sheath is inserted through the access device.
Cohen teaches a trocar catheter (Abstract, line 1), wherein the catheter is used by inserting through the trocar (Abstract, lines 1-6) that is the access device in accordance with the definition given in the instant Specification (Spec., page 4, [0030], lines 6-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the apparatus of Boyle/ Heim via the trocar, as taught by Cohen in order to incise a patient, as motivated by Cohen (Abstract, line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781